Blackford, J.
Evill filed a bill in chancery against Con-well and Lewis, for the redemption of a lot of ground in the town of Aurora, which lot, as alleged in the bill, had been mortgaged by the complainant to Conwell. The deed, referred to in the bill, is a conveyance absolute on its face, by Lewis to Conwell. The answer of Conwell expressly denies that the deed was intended to be a mortgage; and asserts that it is, and was intended to be, an absolute conveyance. Lewis’s answer is to the same effect. The decree of the Circuit Court is in favour of the complainant.
Lewis, as appears by the evidence, had an absolute deed for the lot, executed by the trustee of the Aurora association; but Evill was entitled to a resulting trust in it, in consequence of his having paid the purchase-money. By virtue of an agreement between Evill and Conwell, and at the request of Evill, Lewis conveyed the lot in.fee to Conwell. The consideration of the conveyance was the sum of 60 dollars, previously due from Evill to Conwell, the sum of 50-dollars paid for Evill to Lewis by Conwell, and some other debts of Evill to be paid by Conwell. The property cost Evill about three times the amount, which is said to have been paid for it to Evill by Conwell. Evill continued to occupy the premises for about two years after the conveyance, when Conwell took possession without Evill's consent.
Parol testimony was introduced by the complainant, with a view of proving that the deed was intended merely as a mort*68gage, to secure the payment to Conwell of the money due to him by Evill.
Parol evidence to show that a deed, absolute on its face, was intended to have the effect of a mortgage, has been refused admission in a Court of law. Flint v. Sheldon, 13 Mass. 443. Such evidence has been decided to be inadmissible even in a Court of equity, unless the circumstance of the deed appearing to be absolute, when it was intended to be a mortgage, was occasioned by mistake or fraud. Wesley v. Thomas, 6 Harr. & Johns. 24.— Watkins v. Slocketfs adm’r. Ibid. 435. In New- York, the chancellor has admitted the evidence, on the ground that the attempt to set up the deed as absolute is a fraud. Strong v. Stewart, 4 Johns. Ch. Rep. 167.—James v. Johnson, 6 Johns. Ch. Rep. 417. The admissibility of such parol evidence in equity, has been admitted by this Court, but with an evident disposition to limit the privilege within narrow bounds. Aborn v. Burnett, Nov. term, 1827.
In the case before us, there is not only an absolute deed for the premises to Conwell; but there is the positive answer of Conwell, that his purchase was unconditional, and that there was no agreement or understanding whatever, that the deed should be only a mortgage. The parol evidence that can overturn the testimony arising from the face of the deed and the grantee’s answer, must be very clear and decisive. The evidence relied on by the complainant for this purpose, consists of loose observations made by Conwell in conversing with some of the witnesses. Testimony of such conversations has always been received with great caution. In Aborn v. Burnett, already cited, the Court says—“ The decree is founded on parol evidence of the declarations of the complainant, in certain conversations with the witnesses or in-their hearing; a species of evidence extremely liable to be misunderstood or-perverted, very difficult to be assailed, and at the same time so evanescent that great caution ought to be used in admitting it to control an absolute deed.” In the case of a bill to redeem, where the complainant relied on proof of the grantee’s confessions, in order to convert an absolute deed into a mortgage, the Court decided against its sufficiency. The chancellor in that case says,—“The whole rests on the naked, unassisted confessions of Pell, made to or in the presence of certain witnesses, about 17 years after he had been in the peaceable occupation of the *69premises as apparent owner. It was once observed in the Supreme Court, 6 Johns. Rep. 21, that acknowledgments the party,, as to title to real property, are generally a dangerous species of evidence; and though good to support a-tenancy, or to satisfy doubts-in cases of possession, they ought not to be received as evidence of title, as it would counteract the beneficial purposes of the statute -of frauds. That doctrine strikes me as just and sound, and principles are essentially the same in both Courts.” Marks v. Pell, 1 Johns. Ch. Rep. 599.
J. Sullivan and J. Test, for the plaintiffs.
G. H. Dunn, for the defendant.
If all that Conwell said, in any one of thé conversations relied on, be examined, it will be found that his remarks are not in contradiction of his answer. He said-, at several times, that he did not wish to keep the lot, provided he could obtain, his money from Evill; and he once said, that he had not taken a mortgage; because he did not wish the trouble of a foreclosure. But upon all these occasions, when the subject was mentioned, Conwell always contended that the deed was absolute, and that there never was any intention or understanding that it should be a mortgage. Taking, therefore, as we are bound to do, the whole together of what .Conwell said in any one conversation, there appears to be nothing confessed by him, upon which the bill can be sustained.
The complainant also relies upon the inadequacy of the price said to be paid for the lot, and upon the continuance of Evill in possession for two years after the date of the conveyance, in order to show that the sale was not intended to be absolute. These circumstances, we think, are entitled to more weight than any of the remarks, proved to have been made on the subject by Conwell. The inadequacy of the price, hpwever, is not sufficiently great, nor was the possession sufficiently long, under the circumstances, to warrant a presumption against the face of the deed and the answer of the grantee.
Per Curiam.
The decree is reversed. Cause remanded, with directions to the Circuit Court to dismiss the bill, &c.